              Case 1:19-cv-11032-RA Document 28 Filed 09/14/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 RUIZ FLOREZ,                                                      DATE FILED: 9-14-20

                              Plaintiff,
                                                                     19-CV-11032 (RA)
                         v.
                                                                          ORDER
 PISCES BAR & TAVERN, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On June 9, 2020, Plaintiff Carlos Ruiz Florez filed for declaratory judgment against Defendant

Pisces Bar & Tavern. On July 17, 2020, Defendant appeared, and July 20, 2020, the parties stipulated

and agreed to vacate the motion for default judgment. The motion is thus DENIED as moot.

         The Clerk of Court is respectfully directed to terminate the pending motion at Dkt. 17.

SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
